                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 Food Lion, LLC, and Maryland and Virginia
 Milk Producers Cooperative Association,
 Inc.

                       Plaintiffs,
                                                    Case No. 1:20-cv-00442
v.

Dairy Farmers of America, Inc.,

                       Defendant.


   PLAINTIFFS’ OPPOSITION TO DEFENDANT DAIRY FARMERS OF
AMERICA, INC.’S MOTION FOR PROTECTIVE ORDER AS TO PLAINTIFFS’
 SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS [ECF No. 52]

       Defendant Dairy Farmers of America (“DFA”) asks this Court to relieve it of its

obligation to respond to one-fourth of the Requests for Production issued jointly by

Plaintiffs Food Lion, LLC (“Food Lion”) and Maryland and Virginia Milk Producers

Cooperative Association, Inc. (“MDVA”). See DFA’s Mot. for Protective Order, ECF

No. 52 (the “Motion”). DFA’s arguments are baseless as to a majority of those Requests

and premature as to the others. And undergirding its entire Motion is its malapropos

effort to read Plaintiffs’ Section 2 claim out of existence.

       First, DFA has failed to meet its burden to show that Plaintiffs’ Requests are

overbroad under the “already liberal Rule 26 standard” that generally has “even greater

latitude” in antitrust cases. Seaman v. Duke Univ., No. 1:15-cv-462-CCE-JLW, 2018 WL

1441267, at *4 (M.D.N.C. Mar. 21, 2018). DFA fails to articulate why certain of




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 1 of 24
Plaintiffs’ Requests, which seek information relevant to the core elements of their

monopolization claim and/or DFA’s defenses thereto, are irrelevant or disproportionate to

the needs of the case. As to the remaining Requests, this Court’s consideration is

premature because the parties can address DFA’s overbreadth concerns during

negotiations regarding search terms and the identities of custodians, if DFA would permit

those negotiations to proceed.

       This Court should deny DFA’s Motion.

                                     BACKGROUND

       As DFA explains in its supporting Memorandum, ECF No. 54 (“Br.”), at 3-4, the

parties are on an expedited discovery schedule. The parties have agreed that all Requests

that do not specify a different time period would require producing documents from

January 1, 2017 to July 31, 2020, and that the “Relevant Area” for the purposes of

discovery comprises the states of Virginia, North Carolina, South Carolina, Georgia, and

the portion of Tennessee included in the boundaries of Federal Milk Marketing Order 5.

       At issue here are Plaintiffs’ Second Requests for Production, served on July 29.

The parties initially discussed these Requests for several hours on August 18, over a

week before DFA’s objections and response were due, at which time Plaintiffs explained

the relevance of and what they were seeking from each Request, and agreed to consider

modifying six of the Requests now at issue. DFA memorialized the discussion in a letter

to Plaintiffs sent August 24. Plaintiffs sent their revisions as to three Requests on August

26 and explained their hope that any further narrowing of the remaining three could be


                                            -2-




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 2 of 24
accomplished through the search term and custodian negotiations. That same day, DFA

served its objections and responses to the Requests. Without any further communication

on the matter, DFA filed its Motion on September 1.

         Plaintiffs informed DFA that its Motion was premature and asked if DFA would

be willing to meet and confer regarding the Requests as to which DFA claimed the

parties had reached impasse. The parties spoke on September 4, after which Plaintiffs

sent DFA a letter on September 9 explaining the relevance of the documents sought and

proposing to modify an additional twelve of the Requests (“Plaintiffs’ Letter”).1 DFA

responded on Monday, September 14 (“DFA’s Letter”), agreeing that Request Nos. 31,

42, and 50 were no longer at issue, but maintaining its position as to the remaining

thirteen Requests.

                                        ARGUMENT

         Each of the thirteen Requests at issue, which DFA splits into six categories, is

specifically designed to target documents that would prove the allegations in Plaintiffs’

Complaint.

   I.        STANDARD OF REVIEW

         Parties may obtain discovery regarding any non-privileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case. Fed. R. Civ. P.



         1
         Plaintiffs also offered via a separate letter to modify ten other Requests not
subject to DFA’s motion. Plaintiffs have been more than willing to make reasonable
accommodations for DFA’s overbreadth objections, but at some point they cannot
winnow the Requests any further because they do, in fact, need Requests in place to
which relevant documents will be responsive.
                                              -3-




        Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 3 of 24
26(b)(1). DFA, as the party resisting discovery, bears the burden to show why it need not

produce the discovery sought. Armitage v. Biogen, Inc., No. 1:17-cv-1133-LCB-JLW,

2019 WL 79037, at *2 (M.D.N.C. Jan. 2, 2019).

       Although Plaintiffs’ Requests are narrowly tailored, “[a]ntitrust is an area in which

particularly broad discovery is encouraged.” SmithKline Beecham Corp. v. Apotex Corp.,

No. CIV.A.00-CV-4888, 2006 WL 279073, at *4 (E.D. Pa. Jan. 31, 2006). “Particularly

where allegations of conspiracy or monopolization are involved . . . broad discovery may

be needed to uncover evidence of invidious design, pattern or intent.” Seaman, 2018 WL

1441267, at *4 (quoting Kellam Energy, Inc. v. Duncan, 616 F. Supp. 215, 217 (D. Del.

1985); see also Cyntegra, Inc. v. IDEXX Labs., Inc., No. CV 06-4170, 2007 WL

9701999, at *4 (C.D. Cal. June 29, 2007) (“In antitrust cases, courts have generally

allowed liberal discovery.”). What matters is that the receiving party be able to identify

with “reasonable particularity” what documents should be produced. Donnelly v.

Arringdon Dev., Inc., No. 1:04-cv-889-WLO-WWD, 2005 WL 8167556, at *1

(M.D.N.C. Nov. 8, 2005).

       Pursuant to Rule 26(c) Federal Rules of Civil Procedure, the Court may, for good

cause, issue an order to protect a party from undue burden or expense by “forbidding

inquiry into certain matters, or limiting the scope of disclosure or discovery to certain

matters.” Fed. R. Civ. P.26(c)(1). “Protective orders pursuant to Rule 26(c) should be

sparingly used and cautiously granted.” Armitage, 2019 WL 79037, at *2 (quotation

marks omitted).


                                            -4-




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 4 of 24
   II.       DFA REPEATEDLY MISREPRESENTS PLAINTIFFS’ SECTION TWO
             CLAIM TO EVADE ITS DISCOVERY OBLIGATIONS.

         In its Motion, DFA continues to misrepresent the claims in Plaintiffs’ Complaint.

In order to significantly narrow discovery, it distills Plaintiffs’ separate Clayton Act

Section 7 and Sherman Act Section 2 claims into an “allegation . . . that DFA’s

acquisition of three former Dean Foods [Company, (“Dean”)] fluid milk processing

plants in North and South Carolina will foreclose Plaintiffs’ access to alleged markets for

raw and fluid milk in those two states.” Br. at 11; see also DFA’s Letter at 2 (“[A]ny such

agreement [to restrict purchases from non-DFA buyers] would be irrelevant to Plaintiffs’

prospective foreclosure claim. . .”); DFA’s Opp. to Mot. to Compel, ECF No. 55, at 20

(case is “purportedly being brought . . . to prevent a prospective ‘foreclosure’ of

competition”); DFA’s Mot. to Dismiss, ECF No. 31, at 1 (“The thrust of Plaintiffs’

Complaint is that DFA’s acquisition of bankrupt Dean’s three processing plants in North

and South Carolina might, in 2021, prevent MDVA from competing to supply those

plants with raw milk. . .”).2 This narrowed perception of Plaintiffs’ case is the basis for

most of DFA’s objections here and for many other Requests not yet before the Court.

         This is not Plaintiffs’ claim. Instead, Plaintiffs allege that DFA’s May 1, 2020

purchase of forty-four legacy Dean milk processing facilities (the “Asset Sale”) was




         2
           DFA deems it helpful to point out at the outset of in its argument, that “[t]his is
not . . . a monopolization (or intent to monopolize) case where a plaintiff seeks monetary
damages.” Br. at 10. This has no effect on DFA’s discovery obligations; regardless of the
relief they seek, Plaintiffs must show predatory or anticompetitive conduct to prove their
attempted monopolization claim.
                                              -5-




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 5 of 24
simply the latest action in DFA’s multi-year anticompetitive campaign to monopolize the

milk supply chain in the relevant market. Compl. ¶165-66. This campaign found its

origins in the twenty-year, contingent, subordinated promissory note DFA secured from

Dean Foods Company (the “Side Note”), which DFA used to foreclose rivals from access

to milk processing plants in the years leading up to the Asset Sale. Id. ¶¶39-49, 59-62.

After 2014, DFA began to enforce the Side Note to foreclose MDVA’s access to the

Carolinas plants. Id. ¶¶59-62, 113-14. This anticompetitive conduct—which began years

before the Asset Sale and continues to the present— is central to Plaintiffs’ claims under

Section 2 of the Sherman Act and Section 7 of the Clayton Act. Id. ¶¶136, 165-68.

       It is “[a] plaintiff’s allegations [which] define the extent of [her] claims in [a] case,

and, therefore, the appropriate scope of discovery,” not the Defendant’s wishful reading

of those claims. Seaman, 2018 WL 1441267, at *4 (quotation marks omitted). DFA’s

refusal to acknowledge Plaintiffs’ allegations that DFA engaged in pre-Asset Sale

monopolistic behavior underlies its miserly production of pre-Asset Sale documents and

its wholesale refusal to produce documents created before 2017. This dispute alone

underlies many of the parties’ current disputes and has resulted in time-consuming and

expensive discovery battles.

   III.   DFA HAS NOT SHOWN “GOOD CAUSE” FOR THIS COURT TO
          ISSUE A PROTECTIVE ORDER.

   A. DFA’s broad objections to the relevance, time period, and scope of the Requests
      fail to show why a protective order is merited.




                                             -6-




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 6 of 24
       DFA objects to the relevance and burden of several Requests’ form, time period,

and geographic scope. Plaintiffs address these broader points before turning to specific

Requests.

       At the outset, DFA takes the position that “requests for ‘all documents concerning

or related to’ various topics are inherently overbroad.” DFA’s Letter at 1; Br. at 10

(quoting Donnelly, 2005 WL 8167556, at *1).3 But the Court in Donnelly did not elevate

form over substance; what matters, it explained, is that Requests have “reasonable

particularity” so as to “place[] a party upon reasonable notice of what is called for and

what is not.” Id. Plaintiffs have discussed each of these Requests extensively with DFA,

including on a three-hour call on August 18, a two-hour call on September 4, and in their

September 9 letter, explaining what sort of documents are sought. After these

discussions, DFA cannot genuinely claim that it lacks notice as to what Plaintiffs seek.4

Where certain Requests could be interpreted to seek information beyond what Plaintiffs




       3
          To arrive at this pronouncement of law, DFA again twists this Court’s case law,
arguing that “this Court recognized that ‘requests seeking ‘any and all’ documents
‘relating to’ are overly broad.’” It quotes Donnelly, 2005 WL 8167556, at *1, but omits
the first half of the sentence, which recognizes that such a principle “has been held” by
other courts—not this Court.
       4
         DFA has propounded to Plaintiffs many requests in the same form it here
decries. Its Request No. 22 to Food Lion, for example, seeks “Documents and Data
supporting, contradicting, regarding, referring to, relating to, constituting, or pertaining to
Your allegations that Plaintiffs are threatened by loss or damage as a result of the Asset
Sale (see, e.g., Complaint at ¶¶ 163, 172).” That DFA omits the word “all” before this
request and several others does not narrow the requests’ scope. DFA cannot genuinely
complain about requests seeking “all documents” “relating to” a topic, and then propound
essentially identical requests to Plaintiffs.
                                             -7-




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 7 of 24
are targeting, Plaintiffs have offered to negotiate acceptable search terms for each

Request, which DFA has declined to do as to the Requests at issue here. Finally,

Plaintiffs have assured DFA that many of its overbreadth objections can be addressed by

the parties’ custodian negotiations because Plaintiffs will only be targeting individuals

who worked in the departments and on the aspects of DFA or Dean’s business relevant to

this case. See, e.g., Country Vintner of N. Carolina, LLC v. E. & J. Gallo Winery, No.

5:09-CV-326, 2010 WL 11565920, at *3 (E.D.N.C. Jan. 20, 2010) (denying defendants’

motion for protective order in favor of Plaintiffs’ recommendation to run searches based

on negotiated search terms and custodians).

       Next, DFA takes the position that documents predating January 1, 2017—the

parties’ negotiated default time period for document requests, in the event a date is not

otherwise specified—are irrelevant to Plaintiffs’ claims and overly burdensome to

produce. It attempts to spin Plaintiffs’ agreement to a default time period as an agreement

that anything before this date is irrelevant and off-bounds. There was no such agreement.

DFA’s attempt to avoid the production of documents that predate January 2017 and are

critical to Plaintiffs’ claims is baseless.

       First, “[d]iscovery under the Federal Rules of Civil Procedure is broad in scope

and freely permitted.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d

390, 402 (4th Cir. 2003). “Where there is doubt over relevance . . . [in antitrust cases], the

rule indicates that the court should be permissive.” Eisai Inc. v. Sanofi-Aventis U.S., LLC,

No. 08-cv-04168, 2012 WL 628320, at *2 (D.N.J. Feb. 27, 2012).


                                              -8-




      Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 8 of 24
       Next, numerous cases explain that—particularly in monopolization cases—

discovery is appropriate for a significant period of time before the unlawful conduct is

alleged to have begun. See, e.g., Cyntegra, 2007 WL 9701999, at *4 (permitting

discovery for period five years prior to plaintiff’s entry into the industry which “should

be sufficient to show, for example, the impact of defendant’s alleged practices on the

market into which plaintiff entered and evidence concerning defendant’s

supracompetitive pricing or customer complaints.”); B-S Steel of Kan., Inc. v. Tex. Indus.,

Inc., No. 01-2410-JAR, 2003 WL 21939019, at *3 (D. Kan. July 22, 2003) (“[I]n antitrust

cases . . . [a] plaintiff is ordinarily permitted to discover defendant’s activities for a

reasonable period of time antedating the earliest possible date of the actionable wrong.”)

(quotation marks omitted); cf. Wilder Enters., Inc. v. Allied Artists Pictures Corp., 632

F.2d 1135 (4th Cir. 1980) (permitting discovery into alleged antitrust violation for period

of years preceding limitations period). Which makes sense, particularly in attempted

monopolization claims where Plaintiffs seek to “uncover evidence of invidious design,

pattern, or intent,” Seaman, 2018 WL 1441267, at *4 (quoting Kellam, 616 F. Supp. at

217), information that “is generally covert.” Callahan v. A.E.V. Inc., 947 F. Supp. 175,

179 (W.D. Pa. 1996).

       Third, courts often use the benefit of past experience when evaluating the

anticompetitive merits of a transaction. See, e.g., Brown Shoe Co. v. United States, 370

U.S. 294, 332 (1962) (“Moreover, it is apparent both from past behavior of Brown . . .

that Brown would use its ownership of Kinney to force Brown shoes into Kinney


                                              -9-




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 9 of 24
stores.”); Saint Alphonsus Med. Ctr.-Nampa Inc. v. St. Luke's Health Sys., Ltd., 778 F.3d

775, 788 (9th Cir. 2015) (discussing “that statements and past actions by the merging

parties made it likely that St. Luke’s would raise reimbursement rates”); F.T.C. v.

Magazine Sols., LLC, No. CIVA 7-692, 2010 WL 1009442, at *14 (W.D. Pa. Mar. 15,

2010), aff’d, 432 F. App’x 155 (3d Cir. 2011) (“Courts have broad authority to enjoin

unlawful acts that may be anticipated from the Defendants’ past conduct . . .”). This also

makes sense, as an alleged monopolists’ past behavior can show its intent or probable

course of conduct, in addition to informing predictions about the future that are necessary

in cases alleging Section 7 claims.

       Further, antitrust plaintiffs generally must—and are permitted to—seek discovery

beyond the Complaint’s alleged time period and geographic market. “[T]he boundaries of

[this] market do not set the geographic limits of discovery—any more than the statute of

limitations sets the temporal limit of discovery.” Kellam, 616 F. Supp. at 219; see also In

re Loestrin 24 Fe Antitrust Litig., No. 1:13-MD-2472-S-PAS, 2017 WL 1491911, at *4

(D.R.I. Mar. 15, 2017) (“Courts should be wary of conflating the scope of discovery”

with market definition allegations in a complaint).

       This case law establishes that Plaintiffs would be entitled to the requested

discovery even if they did not allege that the attempted monopolization began as early as

2013 and 2014, and even if the events in the years preceding the Asset Sale were only

necessary to show design, pattern, intent, or course of conduct. But that is not the case

here. Although the information sought is relevant and discoverable to Plaintiffs’ Section


                                           - 10 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 10 of 24
7 claim, here Plaintiffs’ discovery requests are specifically targeted to obtain documents

that relate to DFA’s anticompetitive conduct alleged in the Complaint.

       Specifically, Plaintiffs allege that DFA “with specific intent attempted to acquire

[monopoly] power,” began “in late 2013 . . . caus[ing] Dean to first reduce and then

eliminate MDVA’s supply to the Dean plants in the Carolinas.” Compl. ¶¶166, 59. In

2013, MDVA supplied 1.142 billion pounds of raw milk to Dean plants in the Carolinas.

Id. ¶61. Plaintiffs allege that “[a]t the end of 2014, Dean notified MDVA that it would be

moving raw milk volume from MDVA to DFA pursuant to the long-term supply

commitment between Dean and DFA.” Id. At that time, Dean informed MDVA’s CEO

that, while MDVA’s service and quality were excellent, DFA had told Dean it wanted to

replace MDVA’s volume at the Dean plants. Id. Plaintiffs allege that Dean began to

reduce its purchases from MDVA because DFA directed it to do so. Id. ¶62. In 2015,

MDVA lost access to processing over 300 million pounds of raw milk volume at the

Dean Carolinas plants to DFA. Id. By the end of 2018, MDVA’s raw milk supply to the

Dean Carolinas plants was down to just over 200 million pounds, and by 2019, Dean was

no longer purchasing any milk from MDVA. Id. Accordingly, DFA and Dean’s

relationship and coordination in the years before 2017 are central to this case. See

Kellam, 616 F. Supp. at 218 (“[Plaintiff] is alleging harm from a conspiracy to restrain

trade and a scheme of monopolization that may have begun as early as 1975. [Plaintiff]

should therefore be allowed to obtain documents originating as early as that year.”).




                                           - 11 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 11 of 24
       DFA’s relevance arguments not only ignore that discovery is generally broad by

necessity in antitrust cases, see, e.g., Seamen, 2018 WL 1441267, at *4; they also defy

common sense. Plaintiffs allege that the Asset Sale is only one in a series of

anticompetitive actions in DFA’s long-running scheme to monopolize the raw milk

market. DFA made the decision all the way back in 2014 to force Dean to foreclose

MDVA’s access to its processing plants. Naturally, Plaintiffs seek documents from that

era, not only to show DFA’s anticompetitive actions, but also to gather evidence

regarding DFA’s intent to monopolize and its efforts leverage its market power to the

detriment of competition and to recruit farmer members from rival cooperatives.

   B. Any burden on DFA is minimal, self-imposed, or necessary because DFA is
      searching two companies’ records.

       DFA’s burden arguments are likewise disingenuous and inadequate. In cases

involving proportionality concerns, a party must “show specifically how . . . [the

discovery sought is] overly broad, burdensome, or oppressive by submitting affidavits or

offering evidence revealing the nature of the burden.” Alberts v. Wheeling Jesuit Univ.,

No. CIV.A. 5:09-CV-109, 2010 WL 1539852, at *8 (N.D.W. Va. Apr. 19, 2010). Thus, a

“one-line statement in a brief (which fails to allege, much less establish, that the

requested production would cost a substantial amount of money or pose real logistical

difficulties) [would be] insufficient.” Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D.

226, 249 (M.D.N.C. 2010). This practical rule helps the court determine whether the

“burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ.

P. 26(b)(1).

                                            - 12 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 12 of 24
       DFA never explains why Plaintiffs’ Requests allegedly impose a disproportionate

burden, aside from the obvious fact that searching a longer time period and broader area

will yield more (in this case, highly relevant) documents than a shorter period and smaller

area.5 Such a cursory claim is insufficient in this Court. See, e.g., Kinetic Concepts, 268

F.R.D. at 248.

       Further, much of DFA’s “burden” is self-imposed. For each of these Requests,

Plaintiffs have repeatedly offered to negotiate search terms and custodian identities. It is,

after all, the search terms and custodians that define the scope of a party’s search. DFA’s

squabbles over the scope of the Requests can be addressed in this manner. If DFA

genuinely was interested in fulfilling its obligation to work out this discovery dispute, it

would engage in these negotiations with Plaintiffs and seek redress only if Plaintiffs were

to demand unreasonable search terms and custodians. Unfortunately, DFA is not

interested in doing that.

       Finally, any burden imposed on DFA by nature of its purchase of legacy Dean

records and the concomitant responsibility to search those records is unavoidable.

Plaintiffs are cognizant of this responsibility and are working with Dean to obtain

relevant documents in Dean’s possession. However, Dean has communicated that it




       5
        Local Rule 7.2(a) forbids DFA from providing new facts showing the extent of
any burden in its reply brief, but should it do so, Plaintiffs respectfully request that they
be permitted to respond.
                                             - 13 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 13 of 24
transferred most of its records involving milk processing to DFA,6 and DFA is obligated

to produce documents in its possession as appropriate under Rule 26(b)(1).

   C. DFA cannot show why it should not produce documents and data related to its
      strategy and efforts to compete with MDVA, which are directly at issue here.

       DFA’s first category of Requests, Nos. 27 and 43,7 seek documents related to

DFA’s efforts to compete with MDVA and recruit MDVA member farmers. As revised,

Plaintiffs’ Request No. 27 seeks:

       All documents created since January 1, 2014, concerning or relating to
       DFA’s or Dean’s strategy in the Relevant Area that mention or relate to
       MDVA or DFA’s efforts to compete with MDVA in the Relevant Area or
       MDVA’s availability as a supplier to Dean.

In addition to the arguments addressed above, DFA writes that that Plaintiffs’ Request

Nos. 4 and 22 “are likely to capture any strategy documents related to competition with




       6
          Dean’s counsel has represented that, in connection with the Asset Sale, DFA
took physical possession of Dean’s corporate headquarters and all of Dean’s email
servers, except for the specific files that were transferred to other buyers of Dean assets.
The only documents still in Dean’s physical possession are those residing with its
attorneys: Dean’s documents from the bankruptcy proceedings, and Dean’s documents
from the DOJ investigation into the Asset Sale. Dean said that DFA has offered to return
certain of Dean’s board minutes and corporate governance documents for production in
this litigation, but otherwise referred Plaintiffs to DFA to obtain legacy Dean documents.
         The day before this opposition brief was filed, DFA indicated that it will be
returning certain unspecified files to Dean for Dean to produce in this case. Plaintiffs are
working to uncover more information about this exchange but, regardless, DFA remains
in possession of the legacy Dean documents related to the Carolinas plants and those of
the many legacy Dean employees who have joined DFA.
       7
           Plaintiffs agreed to withdraw Request No. 42 and so it is omitted here.

                                             - 14 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 14 of 24
MDVA in the Relevant Area.” DFA’s Letter at 1. There is no basis for DFA to claim that

this will capture all relevant documents.8

       First, putting aside that DFA is currently refusing to run search terms on Request

No. 4 in favor of a “targeted pull,”9 Request Nos. 4 and 22 do not purport to seek the

same content as Request No. 27. Request No. 4 seeks:

       All documents reflecting DFA’s actual or contemplated business plans or
       analyses concerning or relating to the supply of raw or processed milk in
       the relevant geographic region during the relevant time period.

And Request No. 22 seeks:

       To the extent not produced in response to Plaintiffs’ First Request No. 4, all
       documents concerning or relating to DFA’s integration of and future plans
       for the Carolinas plants.

These requests do not cover all of the documents sought by Request No. 27, which seeks

documents regarding DFA’s assessments of MDVA and “efforts to compete with



       8
         Nor do negotiations with DFA related to custodians and search terms encourage
any such optimism. DFA’s proposals for Plaintiffs’ First Set of Requests are narrow, at
best, and DFA has refused to engage in a custodial search for Request No. 4, which is
aimed at uncovering DFA’s contemplated business plans, which are clearly relevant to
DFA’s conduct and motives. Thus, not only is DFA attempting to evade its discovery
obligations by calling Requests “duplicative,” as if it were free to consolidate Plaintiffs’
Requests, DFA also is refusing to engage in fulsome searches. Unless this conduct
changes, Plaintiffs will be forced to seek redress before the Court.
       9
         DFA refuses to engage in a custodial search for Request No. 4 on the basis that it
can conduct a “targeted pull” of its actual and contemplated business plans in the
Relevant Area, a central issue in this case. Few requests are more suitable for a custodial
search than Request No. 4, and indeed, Plaintiffs have agreed to a reciprocal request of
their own documents. Thus, not only is DFA attempting to evade its discovery
obligations by calling Requests “duplicative,” as if it were free to consolidate Plaintiffs’
Requests, DFA also is refusing to engage in fulsome searches.
                                             - 15 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 15 of 24
MDVA” as well as documents concerning Dean’s strategies with respect to MDVA and

its availability as a supplier. Second, DFA has refused to fully respond to Request Nos. 4

and 22 by refusing to produce documents concerning its integration of the Carolinas

plants due to its insistence that any such relevant documents are encompassed within its

“future plans.” In short, DFA argues that it need not answer a Request because two other

Requests—that it is not fully responding to—seek documents that may overlap with that

Request. This construction disregards DFA’s obligations under the Federal Rules.

       Next, Plaintiffs’ revised Request No. 43 seeks:

       Documents created since January 1, 2014, reflecting DFA’s efforts to
       attract or recruit MDVA farmers who produce raw milk in or ship raw milk
       to the Relevant Area, including all communications between DFA and
       MDVA farmers.

DFA’s arguments to the relevance, time period and geographic scope of this Request are

addressed above. 10 DFA recognizes Plaintiffs’ allegation that “some MDVA farmers

may switch to DFA as a result of the acquisition of the Carolinas Plants,” Br. at 13.

Plaintiffs allege that the foreclosure of access to the Carolinas plants will increase

MDVA’s transportation costs, which are borne by MDVA’s member farmers, forcing

them to choose between less profitable processing facilities or joining DFA. Compl. ¶¶

24-25, 77, 114, 138, 140. These allegations are central to both Plaintiffs’ Section 2 and




       10
          DFA again improperly shifts the burden to Plaintiffs to explain how its Requests
seek relevant information. Br. at 14 (“Nor have Plaintiffs explained how documents . . .
are relevant to their allegations that some MDVA farmers may switch to DFA as a result
of the acquisition of the Carolinas Plants.”). DFA never tries to meet its burden to
articulate why Plaintiffs’ requests are overbroad.
                                            - 16 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 16 of 24
Section 7 claims, as DFA’s long-term efforts to recruit MDVA’s member–farmers and

thereby weaken MDVA both make up part of DFA’s monopolization efforts and signal

reduced competition in the raw milk market. Plaintiffs are entitled to discovery of

documents relating to DFA’s efforts to recruit MDVA farmers as part of its

anticompetitive conduct.

   D. DFA has not shown why it may withhold documents related to specific examples
      of analogous situations in other states.

       DFA addresses Request Nos. 40 and 41 together, which seek documents that show

DFA’s leverage of its market power to systematically foreclose rival cooperatives from

processing facilities in the past. Request No. 40 relates to Cumberland Dairy, a formerly

independent processor in New Jersey with which MDVA had previously enjoyed a

profitable relationship including the sale of raw milk and a successful co-packing

relationship. Compl. ¶112. Almost immediately after DFA acquired the plant (as it has

now done with the Carolinas plants), Cumberland Dairy cut off MDVA’s access and

switched its purchase volume entirely to DFA. Id. Likewise, Plaintiffs’ revised Request

No. 41 seeks information related to a former Dean processing facility in Murray,

Kentucky, where MDVA lost access due to DFA’s market power, incurred higher

transportation costs, and ultimately lost members to DFA in the surrounding area.

       As addressed above, DFA’s strained relevance and proportionality arguments fail

to meet its burden. Although antitrust plaintiffs are regularly permitted to seek documents

dating years before the anticompetitive conduct allegedly began, e.g. Cyntegra, 2007 WL

9701999, at *4, Plaintiffs tailored their requests to seek documents dating back to the

                                           - 17 -




    Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 17 of 24
time when DFA took action to foreclose MDVA from processing facilities. DFA’s

proportionality argument similarly fails. DFA decries Request No. 41 as dating “all the

way back” to 2013, but that is the time period when DFA’s actions occurred. Likewise

with respect to Request No. 40. And true that these probative transactions occurred

outside Plaintiffs’ proposed market, but that is precisely the point—this evidence is

valuable because DFA’s past conduct in other markets reveals its likely intent and

probable future conduct in the market alleged here. In Cobb Theatres III, LLC v. AMC

Entm’t Holdings, Inc., No. 1:14-CV-182, 2015 WL 10891939, at *2 (N.D. Ga. Nov. 6,

2015), for example, a theatre accused larger competitor AMC of monopolizing the theatre

market by coercing exclusive deals with film distributors and theatre landlords. The

Court compelled AMC to produce evidence of its conduct in areas outside the alleged

market so the plaintiff theatre could “bolster [its] case that AMC could make good on its

threats to use its full weight and power to prevent Cobb from developing new theaters.”

Id. at *2 (quotation marks omitted). So here.

   E. DFA’s concerns that can be allayed by search term negotiations are not ready
      for adjudication.

       Plaintiffs revised Request No. 4911 to mirror DFA’s reciprocal request. It seeks:

       Documents and Data supporting, contradicting, referring to, or relating to
       DFA’s affirmative defenses or Plaintiffs’ allegations that the Asset Sale
       will have the effect of substantially lessening competition, or to Plaintiffs’
       allegations that DFA has attempted to monopolize the market for raw fluid
       milk in the relevant geographic area.




       11
            The parties reached accord on Request No. 50 and so it is omitted.
                                             - 18 -




    Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 18 of 24
On the parties’ September 4 call and in Plaintiffs’ Letter, Plaintiffs agreed to address any

remaining issues with alleged overbreadth in the context of search term negotiations.

Plaintiffs also agreed that, as to affirmative defenses, this Requests calls only for a search

of terms specific to the enumerated defenses—they used as an example searches

incorporating “restructur*” and/or “reorganiz*” for Dean’s failing firm defense—and not

for a fishing expedition as to any document that could conceivably bear on an affirmative

defense. Because the parties’ ongoing negotiations should dispense with DFA’s concerns,

a protective order is not appropriate. Further, the only “impasse” the parties have reached

that would ready this dispute for the Court’s adjudication is that DFA has refused to

engage in these search term negotiations.

   F. DFA has not shown why it may withhold studies and analyses of the relevant
      markets.

       DFA seeks to withhold documents related to its strategies in the relevant markets

from 2014 to the present that are responsive to Request Nos. 25 and 26. DFA sensibly

does not dispute the relevance of these documents, which relate to DFA’s years-long

process of pushing MDVA out of Dean’s processing plants and go to the heart of

Plaintiffs’ Section 2 claim. Instead, DFA argues that the Requests are overly broad and

impose a disproportionate burden because they date back to 2014 and cover the parties’

agreed-upon geographic area for discovery, which includes the Carolinas and

neighboring states. Br. at 18. Plaintiffs address these arguments generally in Section

III.A., and provide further explanation below.



                                            - 19 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 19 of 24
       Both the date and geographic scope of these Requests are tailored to obtain

documents directly relevant to Plaintiffs’ claims. The reason “analyses of market

conditions or market shares from 2014 are probative of markets for raw and processed

milk as they exist today,” Br. at 18, is because 2014 marked the last year before DFA

pressured Dean to foreclose MDVA’s access to Dean plants and to undermine

competition in the raw milk market. And the geographic scope is the one DFA has used

for all its own discovery requests. Plaintiffs initially confined their requests for

production to the geographic market alleged in the Complaint, but DFA has repeatedly

contested this market definition and sought documents from a broader area. Plaintiffs

agreed to an expanded region for discovery purposes, and now understandably seek

reciprocal productions. It follows that Requests seeking documents central to Plaintiffs’

claims would use the same geographic area employed by virtually all other Requests

issued by all parties. Finally, DFA’s conclusory complaints about proportionality fall

short of DFA’s legal burden to show that Plaintiffs are not entitled to discovery. Kinetic

Concepts, 268 F.R.D. at 248.

   G. DFA fails to show why Requests seeking documents exhibiting its similar
      conduct with other dairy cooperatives are overbroad.

       DFA also takes issue with Request Nos. 44-48, which seek documents created

since 2014 that are related to other dairy cooperatives. Plaintiffs’ Letter proposed

narrowed language for each of these Requests, to which DFA remains opposed on

relevance grounds. Again, DFA does not explain why these documents are irrelevant.

Indeed, DFA has propounded requests for admission to Plaintiffs that address issues

                                             - 20 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 20 of 24
related to each of these cooperatives. These Requests relate to DFA’s strategies with

respect to other dairy cooperatives that were operating or seeking to operate in the

Relevant Area, and DFA’s efforts to compete with MDVA during the time period that

DFA was actively seeking to foreclose MDVA from relevant milk processing facilities.

Such evidence is directly relevant to Plaintiffs’ claims in this case. As explained above,

examples like these, which involve the defendant and the same acts at issue, inform the

Court’s analysis for both Section 2 and Section 7 claims. See, e.g., Brown Shoe Co., 370

U.S. at 332.

   H. The parties have not reached impasse as to Plaintiffs’ Request related to the
      supply of processed milk to major customers.

       The final category, Request No. 29,12 seeks documents related to the supply of

processed milk specifically to Plaintiff Food Lion and legacy Dean’s other major

customers in the Relevant Area. This is the only of Plaintiffs’ Requests that specifies

Plaintiff Food Lion, who the Complaint alleges will see a rise in prices from reduced

competition in the region’s milk supply chain. Plaintiffs nevertheless narrowed this

Request via email on August 26 at Defendants’ urging, and expressed on the September 4

call that search term negotiations could address any further concerns. In response to

DFA’s specific concern about the phrase “major customers,” Plaintiffs said they did not

see this as a fishing expedition as to all “customers” (as a search term), but instead that

searches could be crafted around the names of legacy Dean’s highest-volume purchasers




       12
            The parties reached accord on Request No. 30 and so it is omitted.
                                             - 21 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 21 of 24
in the region. DFA has declined to engage in such negotiations thus far, however, reciting

that DFA “continues to view this request as an improper, overbroad ‘catch all’ request”

and that it is “concerned about the absence of a limiting principle . . . and that Plaintiffs

will seek to use this request to demand production of documents that have little relevance

to the case.” DFA’s Letter at 3. Plaintiffs respectfully submit that search term

negotiations and the identities of DFA’s custodians can address DFA’s concerns with the

breadth of the Request.

                                      CONCLUSION

       Plaintiffs respectfully ask this Court to deny DFA’s Motion.

DATED: September 17, 2020
                                            Respectfully submitted,

                                            HUNTON ANDREWS KURTH LLP

                                            s/ Ryan G. Rich
                                            A. Todd Brown, Sr., N.C. State Bar No. 13806
                                            Ryan G. Rich, N.C. State Bar No. 37015
                                            101 South Tryon Street, Suite 3500
                                            Charlotte, North Carolina 28280
                                            Telephone: (704) 378-4700
                                            tbrown@huntonak.com
                                            rrich@huntonak.com

                                            Ryan P. Phair (admitted pro hac vice)
                                            John S. Martin (admitted pro hac vice)
                                            Kevin Hahm (admitted pro hac vice)
                                            Carter C. Simpson (admitted pro hac vice)
                                            2200 Pennsylvania Avenue, NW
                                            Washington, DC 20037
                                            Telephone: (202) 955-1500
                                            rphair@huntonak.com
                                            martinj@huntonak.com


                                             - 22 -




     Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 22 of 24
                              khahm@huntonak.com
                              csimpson@huntonak.com

                              Attorneys for Food Lion, LLC

                              TROUTMAN SANDERS LLP

                              s/ Jason D. Evans
                              Jason D. Evans, N.C. State Bar No. 27808
                              301 S. College Street, 34th Floor
                              Charlotte, NC 28202
                              Telephone: (704) 916-1502
                              jason.evans@troutman.com

                              James A. Lamberth (admitted pro hac vice)
                              600 Peachtree Street, NE, Suite 3000
                              Atlanta, GA 30308
                              Telephone: (404) 885-3362
                              james.lamberth@troutman.com

                              Attorneys for Maryland and Virginia Milk
                              Producers Cooperative Association, Inc.




                               - 23 -




Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 23 of 24
                         CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.3(d)(1), the undersigned certifies that the word count for
the foregoing memorandum does not exceed 6,250 words. The word count excludes the
case caption, signature lines, cover page, and required certificates of counsel. In making
this certification, the undersigned has relied upon the word count of the word-processing
system used to prepare the brief.

       This the 17th day of September 2020.

                                          s/ Ryan G. Rich
                                             Ryan G. Rich




                                           - 24 -




    Case 1:20-cv-00442-CCE-JLW Document 60 Filed 09/17/20 Page 24 of 24
